                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

ARTHUR JAMES GRIFFIN JR.,                       )                      8:18CV317
                                                )
                       Plaintiff,               )
                                                )                   MEMORANDUM
       v.                                       )                    AND ORDER
                                                )
STATE OF NEBRASKA and                           )
JAY D. POPPE, State Trooper,                    )
                                                )
                       Defendants.              )
                                                )

       On August 2, 2018, the court ordered Plaintiff to file an amended complaint within 30 days
or face dismissal of this action (Filing No. 13). To date, Plaintiff has not filed an amended
complaint or taken any other action in this matter.

        On August 23, 2018, the clerk of the court received correspondence from the Lancaster
County Department of Corrections indicating that Plaintiff was released from its custody on August
8, 2018 (Filing No. 14). However, the court’s previous order, which was mailed to Plaintiff six days
prior to his release, was not returned as undeliverable. It therefore must be presumed that Plaintiff
received the order and was placed on notice that this action would be dismissed if he did not take
appropriate action. See Davis v. U.S. Bancorp, 383 F.3d 761, 766 (8th Cir. 2004) (“We apply a
presumption that a properly mailed document is received by the addressee.”).

       IT IS THEREFORE ORDERED:

        This matter is dismissed without prejudice because Plaintiff failed to prosecute it diligently
and failed to comply with this court’s orders. The court will enter judgment by a separate document.

       DATED this 24th day of October, 2018.

                                               BY THE COURT:

                                               s/ Richard G. Kopf
                                               Senior United States District Judge
